Exhibit 10.4

 

SECOND AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (“Agreement”) is
effective as of [·],  and is made by and between United Natural Foods, Inc., a
Delaware corporation (the “Company”), and              (“Employee”). This
Agreement amends and restates in its entirety that certain Amended and Restated
Change in Control Agreement by and between the Company and the Employee dated as
of [·] (the “Original Agreement”).  From and after the date hereof, the Original
Agreement shall be terminated and of no further force and effect.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, including without limitation the Employee’s willingness to
continue his or her employment with the Company and the other obligations of the
parties hereunder, the parties hereby agree as follows:

 

1.                                      Defined Terms.             The following
terms shall have the following definitions:

 

(a)  the term “Act” shall mean the Securities Exchange Act of 1934, as amended
to date.

 

(b)  the term “Affiliate” shall mean any corporation which is a subsidiary of
the Company within the definition of “subsidiary corporation” under
Section 424(f) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(c)  the term “Cause” shall mean the termination of the Employee’s employment
with the Company or any Affiliate due to (i) conviction of Employee under
applicable law of (A) any felony or (B) any misdemeanor involving moral
turpitude, (ii) unauthorized acts intended to result in Employee’s personal
enrichment at the material expense of the Company or its reputation, or
(iii) any violation of Employee’s duties or responsibilities to the Company
which constitutes willful misconduct or dereliction of duty, or (iv) material
breach of Sections 4(a) and (b) of this Agreement; provided however, that in the
case of circumstances described in this definition, the nature of the
circumstances shall be set forth with reasonable particularity in a written
notice to the Employee approved by a majority of the membership of the Board of
Directors of the Company, and the Employee shall have twenty (20) business days
following delivery of such written notice to cure such alleged breach, provided
that such breach is, in the reasonable discretion of the Board of Directors of
the Company, susceptible to a cure and provided further that delivery of such
written notice shall have been approved by a majority of the members of the
Board of Directors of the Company.

 

(d)  the term “Change in Control” means the happening of any of the following:

 

(i)                                     any “person”, including a “group” (as
such terms are used in Sections 13(d) and 14(d) of the Act, but excluding the
Company, any of its Affiliates, or any employee benefit plan of the Company or
any of its Affiliates) is or becomes the “beneficial owner” (as defined in
Rule 13(d)(3) under the Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities;

 

(ii)                                  the stockholders of the Company shall
approve a definitive agreement and a transaction is consummated (1) for the
merger or other business combination of the Company with or into another
corporation if (A) a majority of the directors of the surviving corporation

 

--------------------------------------------------------------------------------



 

were not directors of the Company immediately prior to the effective date of
such merger or (B) the stockholders of the Company immediately prior to the
effective date of such merger own less than 60% of the combined voting power in
the then outstanding securities in such surviving corporation or (2) for the
sale or other disposition of all or substantially all of the assets of the
Company; or

 

(iii)                               the purchase of 30% or more of the combined
voting power of the Company’s then outstanding securities pursuant to any tender
or exchange offer made by any “person”, including a “group” (as such terms are
used in Sections 13(d) and 14(d) of the Act), other than the Company, any of its
Affiliates, or any employee benefit plan of the Company or any of its
Affiliates.

 

(e) the term “Change in Control Date” means the date on which a Change in
Control occurs. Anything in this Agreement to the contrary notwithstanding, if a
Change in Control occurs, and if the Employee’s employment with the Company is
terminated prior to the date on which the Change in Control occurs, and if it is
reasonably demonstrated by the Employee that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) otherwise arose in connection
with or in anticipation of a Change in Control, then for all purposes of this
Agreement, the “Change of Control Date” shall mean the date immediately prior to
the date of such termination of employment.

 

(f) the term “Disability” shall have the meaning set forth in the then current
Company-sponsored disability plan applicable to the Employee (the “Benefit
Plan”), and no Disability shall be deemed to occur under the Benefit Plan until
the Employee meets all applicable requirements to receive benefits under the
long term disability provisions of such Benefit Plan; provided, however, in the
event that the Benefit Plan does not provide long term disability insurance
benefits then the Employee’s employment hereunder cannot be terminated for
Disability and any termination of the Employee during such a period shall
constitute a termination by the Company without Cause.

 

(g) the term “Equity Plan” shall mean the Company’s 2002 Stock Incentive Plan,
as amended from time to time and any other current or future plan, program or
arrangement of the Company or its Affiliates pursuant to which stock options,
restricted stock or other equity awards are made, including, but not limited to,
the Company’s 2004 Equity Incentive Plan and the Company’s 2012 Equity Incentive
Plan and the Company’s Amended and Restated 2012 Equity Incentive Plan.

 

(h) the term “Good Reason” shall mean, without the Employee’s express written
consent, the occurrence of any one or more of the following: (i) the assignment
of Employee to duties materially adversely inconsistent with the Employee’s
duties as of the date hereof, and failure to rescind such assignment within
thirty (30) days of receipt of notice from the Employee; (ii) a material
reduction in the Employee’s title, executive authority or reporting status;
(iii) the Company’s requirement that the Employee relocate more than fifty (50)
miles from the Employee’s then current place of employment; (iv) a reduction by
the Company in the Employee’s base salary, or the failure of the Company to pay
or cause to be paid any compensation or benefits hereunder when due or under the
terms of any plan established by the Company, and failure to restore such base
salary or make such payments within five (5) days of receipt of notice from the
Employee; (v) failure to include the Employee in any new employee benefit plans
proposed by the Company or a material reduction in the Employee’s level of
participation in any

 

2

--------------------------------------------------------------------------------



 

benefit plans of the Company; provided that a Company-wide reduction or
elimination of such plans shall not give rise to a “Good Reason” termination; or
(vi) the failure of the Company to obtain a satisfactory agreement from any
successor to the Company with respect to the ownership of substantially all the
stock or assets of the Company to assume and agree to perform this Agreement;
provided that, in each case, (A) within sixty (60) days of the initial
occurrence of the specified event the Employee has given the Company written
notice giving the Company at least thirty (30) days to cure the Good Reason,
(B) the Company has not cured the Good Reason within the (30) thirty day period
and (C) the Employee resigns within ninety (90) days from the initial occurrence
of the event giving rise to the Good Reason.

 

2.                                      Change in Control Benefits.

 

(a) If the Employee’s employment is terminated by the Company without Cause or,
if the Employee resigns for Good Reason, and such termination or resignation
takes place on or within two (2) years after the Change in Control Date, then,
subject to any limitation imposed under applicable law and Sections 2(c) and 5
of this Agreement, so long as the Employee complies with his or her obligations
pursuant to Sections 4(a) and (b) of this Agreement, the Company shall pay to
the Employee:

 

(i)                                  in a cash lump sum payment within ten
(10) days of the date that the Employee’s employment is terminated (the
“Termination Date”) the Employee’s (A) unpaid base salary earned through the
Termination Date and (B) accrued and unpaid vacation as of the Termination Date;

 

(ii)                                  in a cash lump sum payment at such time as
it would have been paid if the Employee had not been terminated, any cash
incentive compensation earned as of the Termination Date in respect of the prior
fiscal year which has not been paid as of the Termination Date (collectively
such unpaid base salary, accrued vacation and earned incentive compensation, the
“Accrued Amounts”);

 

(iii)                               in a cash lump sum payment an amount equal
to (A) [·](1) times the Employee’s base salary as in effect on the Termination
Date; plus (B) an amount equal to [·](1) times the Employee’s annual cash
incentive payment payable to the Employee based on performance at target levels
of performance for the fiscal year in which the Employee’s employment is
terminated, which payments pursuant to (iii)(A) and (iii)(B) shall be paid to
the Employee on the first payroll period occurring on or after the expiration of
the Severance Delay Period (as defined in Section 5 below); and

 

(iv)                              a pro rata annual cash incentive bonus based
on the number of full calendar months elapsed in the fiscal year of termination
and actual performance for such fiscal year, which amount shall be paid at such
time as it would have been paid if the Employee had not been terminated.

 

In addition, if the Employee’s employment is terminated by the Company without
Cause or if the Employee resigns for Good Reason, and such termination or
resignation takes place on or within two (2) years after the Change in Control
Date, then, subject to any limitations imposed under applicable law and Sections
2(c) and 5 of this Agreement (A) any and all unvested and unexercised stock
options held by the

 

--------------------------------------------------------------------------------

(1)   The multiple is 2.5 for the CFO and 2.0 for all other named executive
officers and executive officers, who are all covered by CIC Agreements.

 

3

--------------------------------------------------------------------------------



 

Employee as of the Change in Control Date shall become fully vested and
exercisable as of the Change in Control Date, (B) all restrictions shall lapse
on, and Employee shall become fully vested in all rights to, restricted stock,
restricted stock units and performance shares or units (at target level of
performance unless a greater or lesser level of performance is provided for in
the award agreement evidencing the award of such performance shares or units)
granted to Employee under any Equity Plan as of the Change in Control Date, and
(C) the Company shall pay the Employee, on first payroll period occurring on or
after the expiration of the Severance Delay Period, a lump sum amount equal to
$105,000 (the “Change in Control COBRA Amount”) that the Employee may use to
procure group health plan coverage for the Employee and his or her eligible
dependents or otherwise. If the Employee desires to elect continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), it shall be the sole responsibility of the Employee (and/or other
family members who are qualified beneficiaries, as described in the COBRA
election notice, and who desire COBRA continuation coverage) to timely elect
COBRA continuation coverage and timely make all applicable premium payments
therefore. The Employee acknowledges that the Change in Control COBRA Amount is
taxable to the Employee and that the payment of the Change in Control COBRA
Amount shall only be made to the extent that the payment of the Change in
Control COBRA Amount would not result in any excise taxes on the Company for
failure to comply with the nondiscrimination requirements of the Patient
Protection and Affordable Care Act of 2010, as amended, and/or the Health Care
and Education Reconciliation Act of 2010, as amended (to the extent applicable)
(collectively, such laws, the “PPACA”). Should the Company be unable to pay the
Change in Control COBRA Amount without triggering an excise tax under the PPACA,
the Company and the Employee shall use reasonable efforts to provide a benefit
to the Employee which represents the economic equivalent of the Change in
Control COBRA Amount and which does not result in an excise tax on the Company
under the PPACA, which benefit shall be paid in a lump sum. Notwithstanding the
foregoing, the vesting of equity awards under this Section 2(a) shall not alter
any previously elected payment schedule made by the Employee under a valid
deferral election form, which election form shall continue to govern the payment
of such award.

 

(b) In the event of termination for Cause, death or Disability, or resignation
for other than Good Reason, the Company shall be under no obligation other than
to provide the Accrued Amounts; provided, however,  that with respect to a
termination for Cause, the Company may withhold any compensation due to Employee
as a partial offset against any damages suffered by the Company as a result of
Employee’s actions. In addition, regardless of the reason for termination of
employment, the Employee agrees, upon demand by the Company, to return promptly
to the Company any portion of the Accrued Amounts, or other benefits paid, or
targeted to be paid, to the Employee under the circumstances set forth in
Section 7 below.

 

(c) In the event any payments or benefits otherwise payable to the Employee,
whether or not pursuant to this Agreement, (1) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (2) but for this
Section 2(c), would be subject to the excise tax imposed by Section 4999 of the
Code, then such payments and benefits will be either (x) delivered in full, or
(y) delivered as to such lesser extent that would result in no portion of such
payments and benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code (and any equivalent state or local excise taxes),
results in the receipt by the Employee on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such payments

 

4

--------------------------------------------------------------------------------



 

and benefits may be taxable under Section 4999 of the Code. Unless the Company
and the Employee otherwise agree in writing, any determination required under
this Section 2(c) will be made in good faith by the Company, whose determination
will be conclusive and binding upon the Employee and the Company for all
purposes absent manifest error, and the Company shall provide the Employee with
the data and analysis supporting such determination. For purposes of making the
calculations required by this paragraph, the Company (i) may make reasonable
assumptions and approximations concerning applicable taxes, (ii) may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code, and (iii) shall take into account a “reasonable
compensation” (within the meaning of Q&A-9 and Q&A-40 to Q&A 44 of the final
regulations under Section 280G of the Code) analysis of the value of services
provided or to be provided by the Employee, including any agreement by the
Employee (if applicable) to refrain from performing services pursuant to a
covenant not to compete or similar covenant applicable to the Employee that may
then be in effect (including, without limitation, those contemplated by
Section 4 of this Agreement). The Employee agrees to furnish to the Company such
information and documents as the Company may reasonably request in order to make
a determination under this provision. To the extent such aggregate parachute
payment amounts are required to be so reduced, the parachute payment amounts due
to the Employee (but no non-parachute payment amounts) shall be reduced in the
following order: (i) the parachute payments that are payable in cash shall be
reduced (if necessary, to zero) with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity, valued at full
value (rather than accelerated value) (as such values are determined under
Treasury Regulation Section 1.280G-1, Q&A 24) shall be reduced in each case in
reverse order beginning with payments or benefits which are to be paid the
furthest in time; and (iii) all other non-cash benefits not otherwise described
in clause (ii) of this Section 2(c) reduced last. In applying these principles,
any reduction or elimination of the payments shall be made in a manner
consistent with the requirements of Section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.

 

3.                                      Other Benefits; Reduction in Benefits.
The availability, if any, of any other benefits shall be governed by the terms
and conditions of the plans and/or agreements under which such benefits are
granted. The benefits granted under this Agreement are in addition to, and not
in limitation of, any other benefits granted to Employee under any policy, plan
and/or agreement; provided, however, that any benefits paid to the Employee
under this Agreement shall reduce any severance or similar benefits payable to
the Employee under any Company benefit plan or arrangement, including any
severance plan or agreement between the Company and the Employee providing
benefits upon the termination of Employee’s employment with the Company similar
to the benefits provided hereunder, which reduction shall be made strictly in
accordance with Section 409A including the preservation of any applicable
payment schedules.  In the event of any conflict between this Agreement and the
[Amended and Restated Severance Agreement between the Company and the Employee],
the terms of this Agreement shall control.

 

4.                                      Restrictive Covenants. Employee
covenants with the Company as follows (as used in this Section 4, “Company”
shall include the Company and its subsidiaries and Affiliates):

 

(a) Employee shall not disclose or reveal to any unauthorized person or
knowingly use for the Employee’s own benefit, any trade secret or other
confidential information relating to the Company, or to

 

5

--------------------------------------------------------------------------------



 

any of the businesses operated by it, including, without limitation, any
customer lists, customer needs, price and performance information, processes,
specifications, hardware, software, devices, supply sources and characteristics,
business opportunities, potential business interests, marketing, promotional
pricing and financing techniques, or other information relating to the business
of the Company, and Employee confirms that such information constitutes the
exclusive property of the Company. Such restrictions shall not apply to
information which is (i) generally available in the industry, or (ii) disclosed
through no fault of Employee or (iii) required to be disclosed pursuant to
applicable law or regulation or the order of a governmental or regulatory body
(provided that the Company is given reasonable notice of any such required
disclosure). Employee agrees that Employee will return to the Company upon
request, but in any event upon termination of employment, any physical
embodiment of  any confidential information and/or any summaries containing any
confidential information, in whole in part, in any media.  For the avoidance of
doubt, nothing in this Agreement prohibits Employee from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any Inspector General, or making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation. Employee does not need the prior authorization of the Company
to make any such reports or disclosures, and Employee is not required to notify
the Company that Employee has made such reports or disclosure.

 

Employee acknowledges and agrees that the Company has provided Employee with
written notice below that the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
provides an immunity for the disclosure of a trade secret to report suspected
violations of law and/or in an anti-retaliation lawsuit, as follows:

 

(1) IMMUNITY. — An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that —

 

(A) is made —

 

(i)                                     in confidence to a Federal, State or
local government official, either directly or indirectly, or to an attorney; and

 

(ii)                                  solely for the purpose of reporting or
investigating a suspected violation of law; or

 

(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT.—An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual—

 

(A) files any document containing the trade secret under seal; and

 

(B) does not disclose the trade secret, except pursuant to court order.

 

6

--------------------------------------------------------------------------------



 

(b) Except with the prior written consent of the Board of Directors of the
Company, Employee covenants and agrees that during the period commencing on the
date hereof and ending on the second anniversary of  the Termination Date (the
“Restricted Period”), Employee shall not engage, directly or indirectly (which
includes, without limitation, owning, managing, operating, controlling, being
employed by, giving financial assistance to, participating in or being connected
in any material way with any person or entity), anywhere in the United States,
in any activities with any company which is a direct competitor of the Company
and any other company that conducts any business for which the Employee is
uniquely qualified to serve as a member of senior management as a result of his
or her service to the Company, which for purposes of this Agreement shall mean
the following companies: KeHe Distributors, LLC, DPI Specialty Foods, Lopari
Foods, C&S Wholesale Grocers, Inc., Sysco Corporation, Performance Food Group
Company and US Foods Holding Corp (or any subsidiary or Affiliated entity of the
foregoing companies) with respect to (i) the Company’s activities on the date
hereof and/or (ii) any activities which the Company becomes involved in during
the Employee’s term of employment; provided, however, that Employee’s ownership
as a passive investor of less than five percent (5%) of the issued and
outstanding stock of a publicly held corporation so engaged, shall not by itself
be deemed to constitute such competition. Further, during such Restricted
Period, Employee shall not solicit or otherwise act to induce any of the
Company’s vendors, customers or employees to take action that might be
disadvantageous to the Company or otherwise disturb such party’s relationship
with the Company.

 

(c) Employee hereby acknowledges that Employee will treat as for the Company’s
sole benefit, and fully and promptly disclose and assign to the Company without
additional compensation, all ideas, information, discoveries, inventions and
improvements which are based upon or related to any confidential information
protected under Section 4(a) herein, and which are made, conceived or reduced to
practice by Employee during Employee’s period of employment by the Company and
within one (1) year after termination thereof. The provisions of this subsection
(c) shall apply whether such ideas, discoveries, inventions, improvements or
knowledge are conceived, made or gained by Employee alone or with others,
whether during or after usual working hours, either on or off the job, directly
or indirectly related to the Company’s business interests (including potential
business interests), and whether or not within the realm of Employee’s duties.

 

(d) Employee shall, upon request of the Company, but at no expense to Employee,
at any time during or after employment by the Company, sign all instruments and
documents and cooperate in such other acts reasonably required to protect rights
to the ideas, discoveries, inventions, improvements and knowledge referred to
above, including applying for, obtaining and enforcing patents and copyrights
thereon in any and all countries.

 

(e)                                  During the Restricted Period, upon
reasonable request of the Company, the Employee shall cooperate in any internal
or external investigation, litigation or any dispute relating to any matter in
which he or she was involved during his or her employment with the Company;
provided, however, that the Employee shall not be obligated to spend time and/or
travel in connection with such cooperation to the extent that it would
unreasonably interfere with the Employee’s other commitments and obligations.
The Company shall reimburse the Employee for all expenses the Employee
reasonably incurs in so cooperating.

 

7

--------------------------------------------------------------------------------



 

(f)                                   Before accepting employment with any other
person, organization or entity while employed by the Company and during the
Restricted Period, the Employee will inform such person, organization or entity
of the restrictions contained in this Section 4. The Employee further consents
to notification by the Company to Employee’s subsequent employer or other third
party of Employee’s obligations under this Agreement.

 

(g) The Employee recognizes that the possible restrictions on the Employee’s
activities which may occur as a result of the Employee’s performance of the
Employee’s obligations under Sections 4(a) and (b) of this Agreement are
required for the reasonable protection of the Company and its investments, and
the Employee expressly acknowledges that such restrictions are fair and
reasonable for that purpose. The Employee acknowledges that money damages would
not be an adequate or sufficient remedy for any breach of Sections 4(a) and (b),
and that in the event of a breach or threatened breach of Sections 4(a) and (b),
the Company, in addition to other rights and remedies existing in its favor,
shall be entitled, as a matter of right, to injunctive relief, including
specific performance, from a court of competent jurisdiction in order to
enforce, or prevent any violations of, the provisions of Sections 4(a) and (b).
The terms of this Section 4(g) shall not prevent the Company from pursuing any
other available remedies for any breach or threatened breach hereof, including
but not limited to the recovery of damages from the Employee. If any of the
provisions of this Agreement are held to be in any respect an unreasonable
restriction upon Employee then they shall be deemed to extend only over the
maximum period of time, geographic area, and/or range of activities as to which
they may be enforceable. The Employee expressly agrees that all payments and
benefits due the Employee under this Agreement shall be subject to the
Employee’s compliance with the provisions set forth in Sections 4(a) and (b).

 

(h) Except with respect to any shorter term as expressly provided herein, this
Section 4 shall survive the expiration or earlier termination of Employee’s
relationship with the Company for a period of ten (10) years.

 

5.                                      Release. All payments and benefits under
this Agreement are conditioned on the Employee’s executing and not revoking a
release of claims against the Company, which release must be executed, not be
revoked and have become irrevocable within sixty (60) days of the Employee’s
termination or resignation (the “Severance Delay Period”). Such release shall be
in the form as the Company may determine to be reasonably necessary in its
discretion to account for legal requirements applicable to it from time to time.
The Employee shall not be required to release: (i) any rights the Employee has
under this Agreement; (ii) any rights that Employee has pursuant to any plan,
program or agreement subject to the Employee Retirement Security Act of 1974, as
amended (“ERISA”); (iii) any rights pursuant to any incentive or compensation
plans of the Company or its Affiliates, any Equity Plan or any rights pursuant
to any award agreements issued pursuant to any incentive or compensation plan of
the Company or its Affiliates or any Equity Plan; (iv) any rights the Employee
and his or her beneficiaries may have to continued medical coverage under the
continuation coverage provisions of the Code, ERISA or applicable state law;
(v) any rights the Employee may have to indemnification under state or other law
or the Certificate of Incorporation or by-laws of the Company and its affiliated
companies,  under any indemnification agreement with the Company or under any
insurance policy providing directors’ and officers’ coverage for any lawsuit or
claim relating to the period when the Employee was a director or officer of the
Company or any affiliated company; or (vi) any rights to make disclosures
permitted under Section 4(a) above.

 

8

--------------------------------------------------------------------------------



 

6.                                      No Obligation to Seek Alternative
Employment. The Employee shall not be required to seek alternative employment
during any period in which he or she receives payments or benefits under
Section 2(a) of this Agreement, nor shall such payments or benefits be reduced
to reflect any compensation or benefits received by Employee from any employment
which does not violate Section 4 of this Agreement.

 

7.                                      Clawback/Forfeiture of Benefits. In
addition to the Company’s legal and equitable remedies (including injunctive
relief), if the Company’s Board of Directors determines (in its sole discretion
but acting in good faith) that (i) the Employee has violated any portions of
Section 4, (ii) any of the Company’s  financial statements are required to be
restated resulting from fraud attributable to the Employee, or (iii) any amount
of compensation was based upon financial results later found to be materially
inaccurate, then (a) the Company may recover or refuse to pay any of the
compensation or benefits that may be owed to the Employee under Section 2 of
this Agreement, and (b) the Company may prohibit the Employee from exercising
all or any options with respect to stock of the Company, or may recover all or
any portion of the gain realized by the Employee from (1) such options
exercised, (2) the vesting of any equity award received from the Company or
(3) the sale of any equity award received from the Company, in each case in the
twelve (12) month period immediately preceding any violation of Section 4 or any
restatement of financial statements, or in the periods following the date of any
such violation or restatement.  In addition, the Company may pursue any remedies
available pursuant to any policy of recoupment of incentive compensation that
may be adopted by the Company’s Board of Directors from time to time.  Unless
otherwise provided in any such policy of recoupment, the amount to be recovered
shall be equal to the excess of the amount paid out (on a pre-tax basis) over
the amount that would have been paid out had such financial results or
performance metrics been fairly stated at the time the payout was made. The
payment shall be made in such manner and on such terms and conditions as may be
required by the Company.  If the Employee fails to return such compensation
promptly, the Employee agrees that the amount of such compensation may be
deducted from any and all other compensation owed to the Employee by the
Company, to the extent permitted by Section 409A of the Code, if applicable. The
Employee acknowledges that the Company may engage in any legal or equitable
action or proceeding in order to enforce the provisions of this Section 7. The
provisions of this Section 7 shall be modified to the extent, and remain in
effect for the period, required by applicable law, and shall be modified without
consent of the Employee to become consistent with applicable law, including,
without limitation, any rules or regulations adopted implementing the clawback
or recoupment requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any policy of the Company adopted by its Board of
Directors relating to recoupment or clawback of compensation, whether adopted
before or after the date hereof. The Company shall be entitled, at its election,
to set off against the amount of any such payment any amounts otherwise owed to
the Employee by the Company.

 

8.                                      Term.  This Agreement shall terminate if
prior to the Change in Control Date (and not in anticipation of the Change in
Control or at the request of an acquiring party), the Employee has ceased to
serve as executive officer of the Company.

 

9.                                      Miscellaneous. This Agreement may not be
modified or amended except by an instrument in writing signed by the parties
hereto. If, for any reason, any provision of this Agreement is held invalid,
such invalidity shall not affect any other provision of this Agreement not held
so invalid, and each such other provision shall to the full extent consistent
with law continue in force and effect. This Agreement has been executed and
delivered in the State of Rhode Island, and its validity, interpretation,
performance,

 

9

--------------------------------------------------------------------------------



 

and enforcement shall be governed by the laws of said State. This Agreement
contains the entire understanding between the parties hereto and supersedes any
and all prior agreements, oral or written, on the subject matter hereof between
the Company and Employee, but it is not intended to, and does not, limit any
prior, present or future obligations of the Employee with respect to
confidentiality, ownership of intellectual property and/or non-competition which
are greater than those set forth herein. This Agreement shall be binding upon
any successor or assign of the Company.

 

10.                               Section 409A

 

(a) It is intended that (i) each payment or installment of payments provided
under this Agreement is a separate “payment” for purposes of Section 409A
(“Section 409A”) of the Code, and (ii) that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A,
including those provided under Treasury Regulations 1.409A-1(b)(4) (regarding
short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two
(2) year exception) and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). Notwithstanding anything to the contrary herein, if (i) on the
date of the Employee’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)), the Employee is deemed to be a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company, as determined in accordance with the Company’s “specified employee”
determination procedures, and (ii) any payments to be provided to the Employee
pursuant to this Agreement which constitute “deferred compensation” for purposes
of Section 409A and are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A if provided at the time otherwise required under this Agreement,
then such payments shall be delayed until the date that is six (6) months after
the date of the Employee’s “separation from service” (as such term is defined
under Treasury Regulation 1.409A-1(h)) or, if sooner, the date of the Employee’s
death. Any payments delayed pursuant to this Section 8(a) shall be made in a
lump sum on the first day of the seventh month following the Employee’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of the Employee’s death. In addition to the
foregoing provisions of this Section 8(a), in the event that the Change in
Control that triggers payments and benefits under Section 2(a) does not
constitute a “change in ownership,” “change in effective control,” or “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A or the lump sum payment of a portion of the amount in
Section 2(a)(iii)(A) is prohibited by Section 409A, then the payment of one year
of base salary under Section 2(a)(iii)(A) shall be paid in pro rata installments
over a one year period in accordance with the normal payroll practices of the
Company rather than as a single lump sum and the remainder shall be paid as a
lump sum in accordance with the requirements of Section 2(a) and this Section 10
(a).

 

(b) Notwithstanding any other provision herein to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A and the Treasury Regulations promulgated
thereunder) upon or following a termination of employment unless such
termination is also a “separation from service” from the Company within the
meaning of Section 409A and Section 1.409A-1(h) of the Treasury Regulations and,
for purposes of any such provision of this Agreement, references to a
“separation,” “termination,” “termination of employment” or like terms shall
mean “separation from service.

 

10

--------------------------------------------------------------------------------



 

(c) Notwithstanding any other provision herein to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A and the Treasury Regulations promulgated thereunder
be subject to offset by any other amount unless otherwise permitted by
Section 409A of the Code.

 

(d) Notwithstanding any other provision herein to the contrary, to the extent
that any reimbursement (including expense reimbursements), fringe benefit or
other, similar plan or arrangement in which the Employee participates during the
Employee’s employment with the Company or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A and the Treasury Regulations
promulgated thereunder, then such reimbursements shall be made in accordance
with Treasury Regulations 1.409A-3(i)(1)(iv) including; (i) the amount eligible
for reimbursement or payment under such plan or arrangement in one calendar year
may not affect the amount eligible for reimbursement or payment in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to any reimbursement or in-kind benefit may not be subject to
liquidation or exchange for another benefit.

 

(e) For the avoidance of doubt, any payment due under this Agreement within a
period following the Employee’s termination of employment, death, disability or
other event, shall be made on a date during such period as determined by the
Company in its sole discretion.

 

(f) This Agreement shall be interpreted in accordance with, and the Company and
the Employee will use their best efforts to achieve timely compliance with,
Section 409A and the Treasury Regulations and other interpretive guidance
promulgated thereunder, including without limitation any such regulations or
other guidance that may be issued after the date of this Agreement. By accepting
this Agreement, the Employee hereby agrees and acknowledges that the Company
does not make any representations with respect to the application of
Section 409A to any tax, economic or legal consequences of any payments payable
to the Employee hereunder. Further, by the acceptance of this Agreement, the
Employee acknowledges that (i) the Employee has obtained independent tax advice
regarding the application of Section 409A to the payments due to the Employee
hereunder, (ii) the Employee retains full responsibility for the potential
application of Section 409A to the tax and legal consequences of payments
payable to the Employee hereunder and (iii) the Company shall not indemnify or
otherwise compensate the Employee for any violation of Section 409A that may
occur in connection with this Agreement. The parties agree to cooperate in good
faith to amend such documents and to take such actions as may be necessary or
appropriate to comply with Section 409A of the Code.

 

[signature block appears on the next page]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
the Agreement to become binding and effective as of the date and year first
written above.

 

 

UNITED NATURAL FOODS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

EMPLOYEE

 

 

 

By:

 

 

 

 

 

12

--------------------------------------------------------------------------------